Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “a user” in line 10 lacks antecedent basis as the claim already notes “a user” in line 3, and from a review of the disclosure and claim limitations, it appears the limitation “a user” in line 10 is the same user as that of line 3. For examination purposes, the limitation will be treated as the same user. Appropriate correction is required. 
Claim 11 has the same issue as noted above for claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose (U.S. 20070082750).
Regarding claim 1, Rose discloses a handle for sport or work equipment, comprising a tubular body (Fig. 6, sport grip 8 is tubular) which extends along a longitudinal axis and has an outer peripheral surface adapted to be grasped by a user; 
wherein said outer peripheral surface is shaped with a plurality of longitudinal faces (Fig. 4, honeycomb pattern on grip has plurality of longitudinal faces) placed side by side in correspondence;
and wherein said edges are arranged along at least one pair of helical or spiral paths that develop around said longitudinal axis with mutually opposite sign to subdivide each of said longitudinal faces into a plurality of areas or flat surfaces (Fig. 4, honeycomb pattern forms helical or spiral paths around longitudinal axis) 
While Rose does not explicitly disclose edges adapted to facilitate the positioning of the finger joints of the gripping hand by the user; 
sized to accommodate a phalanx of the gripping hand of a user, each of said areas or flat surf aces being perimetrically delimited by at least one pair of edges of each of the helical or spiral paths of said at least one pair, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). It is noted that one of ordinary skill would readily recognize Rose discloses the claimed structure and therefore would be capable of the claimed function. 
Regarding claim 2, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Rose further discloses said spiral or helical paths (Fig. 4, honeycomb pattern forms helical paths of the same longitudinal pitch) have substantially the same longitudinal pitch.
Regarding claim 3, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
Rose further discloses said pitch is constant (Fig. 4, honeycomb pattern forms constant helical paths of the same longitudinal pitch) or variable along said longitudinal axis.
Regarding claim 4, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Rose further discloses said edges are arranged along a plurality of pairs of helical or spiral paths having mutually opposite sign (Fig. 4, honeycomb pattern forms helical paths of opposite sign) to define respective double helices.
Regarding claim 5, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Rose discloses for each of said pairs of spiral paths, said edges are substantially rectilinear and inclined with respect to said longitudinal axis with an angle of inclination (Fig. 4, hexagonal plan shape inherently has edges with an angle of inclination with respect to longitudinal axis) having same module and opposite sign with respect to the edges of the other spiral path to delimit corresponding areas or flat 25surfaces having a substantially hexagonal plan shape (Fig. 4, areas are hexagonal plan shape)
Regarding claim 6, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
While Rose does not explicitly disclose said edges are curved, one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B). Rose discloses rectilinear edges and would have been obvious to use curvilinear edges as a matter of a desired shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the grip of Rose to incorporate curved edges as a matter of a change in shape as the function of the grip would remain the same. 
Regarding claim 7, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Rose discloses at least one of said areas or flat surfaces are substantially concave or recessed inwards (Fig. 3, grip includes recesses 17)
Regarding claim 10, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Rose discloses the areas or flat surfaces are hexagonal (Fig. 4, areas are hexagonal) with two transverse sides that join edges belonging to different spirals of a same pair. 
Regarding claim 11, Rose discloses a sports or work equipment comprising a handle, the handle including a tubular body (Fig. 6, sport grip 8 is tubular) which extends along a longitudinal axis and has an outer peripheral surface adapted to be grasped by a user;
wherein said outer peripheral surface is shaped with a plurality of longitudinal faces (Fig. 4, honeycomb pattern on grip has plurality of longitudinal faces) placed side by side in correspondence with edges 
and wherein said edges are arranged along at least one pair of helical or spiral paths that develop around said longitudinal axis with mutually opposite sign to subdivide each of said longitudinal faces into a plurality of areas or flat surfaces (Fig. 4, honeycomb pattern forms helical or spiral paths around longitudinal axis)  
While Rose does not explicitly disclose adapted to facilitate the positioning of the finger joints of the gripping hand by the user; 
sized to accommodate a phalanx of the gripping hand of a user, each of said areas or flat surfaces being perimetrically delimited by at least one pair of edges of each of the helical or spiral paths of said at least one pair, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). It is noted that one of ordinary skill would readily recognize Rose discloses the claimed structure and therefore would be capable of the claimed function. 
Regarding claim 12, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
While Rose does not explicitly disclose said handle is integral with said gripping portion, one of ordinary skill in the art would readily recognize this would be a matter of integral vs separable parts and the court found that the use of a one piece construction instead of the structure disclosed in the prior art (separable elements) would be merely a matter of obvious engineering choice. See MPEP 2144.04 (V) (B)(C)
Regarding claim 13, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
Rose further discloses said handle is removably applied to the equipment (Fig. 6 grip 8 is separate from club)
Regarding claim 14, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
Rose further discloses a sports equipment selected from the group comprising tennis racquets, Ping-Pong racquets, badminton racquets and golf clubs (Fig. 6, golf club).
Regarding claim 15, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
Rose further discloses said spiral or helical paths (Fig. 4, honeycomb pattern forms helical paths of the same longitudinal pitch) have substantially the same longitudinal pitch.
Regarding claim 16, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
Rose further discloses said spiral or helical paths (Fig. 4, honeycomb pattern forms helical paths of the same longitudinal pitch) have substantially the same longitudinal pitch.
Regarding claim 17, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 16. 
Rose discloses for each of said pairs of spiral paths, said edges are substantially rectilinear and inclined with respect to said longitudinal axis with an angle of inclination (Fig. 4, hexagonal plan shape inherently has edges with an angle of inclination with respect to longitudinal axis) having same module and opposite sign with respect to the edges of the other spiral path to delimit corresponding areas or flat 25surfaces having a substantially hexagonal plan shape (Fig. 4, areas are hexagonal plan shape)
Regarding claim 18, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
Rose discloses at least one of said areas or flat surfaces are substantially concave or recessed inwards (Fig. 3, grip includes recesses 17)

Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose (U.S. 20070082750) in view of Masi (U.S. 4108436)
Regarding claim 9, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Rose does not disclose each of said areas is perforated. 
Masi further discloses each of said areas is perforated (Col. 3 Lns. 1-4, openings or holes 5 in perforated tape 6) It is noted that when Masi is taken in combination with Rose which discloses the areas, one of ordinary skill in the art would have found obvious that the perforations in Masi would be on each of said areas.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the grip of Rose to incorporate the perforations of Masi to provide the feature of air flow though the grip.  
Regarding claim 20, Rose discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
However, Rose does not disclose each of said areas is perforated. 
Masi further discloses each of said areas is perforated (Col. 3 Lns. 1-4, openings or holes 5 in perforated tape 6) It is noted that when Masi is taken in combination with Rose which discloses the areas, one of ordinary skill in the art would have found obvious that the perforations in Masi would be on each of said areas.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the grip of Rose to incorporate the perforations of Masi to provide the feature of air flow though the grip.  
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
Regarding the arguments directed towards Rose and the limitation of “sized to accommodate a phalanx of the gripping hand of a user”, it is argued that the limitation itself is very broad in nature as to what is actually being defined by the limitation of “sized to accommodate a phalanx of the gripping hand of a user”. As the applicant notes, the size of each of the flat surfaces is implicitly defined by a phalanx of a hypothetical user”, however, it is argued that, as claimed, the limitation is broader in scope than the definition given by the applicant. What is claimed is that the flat surfaces are sized to accommodate a phalanx, not that the size of the flat area is based directly on a phalanx of a hypothetical user, which if the flat area size is defined by a phalanx of a hypothetical user, would be indefinite, as the size of a phalanx of a user would vary between users. By claiming that the flat areas are sized to accommodate a phalanx, Rose reads on the limitations, because it provides flat areas which a user rests their hands on, and as the phalanxes of the user’s hand rest on the flat areas, the phalanxes are accommodated i.e. supported by the flat areas as disclosed by Rose. 
Therefore, it is argued that the limitation is functional in nature, as the flat areas of Rose are fully capable of performing the function of accommodating the phalanx of a user, as the flat areas provide support areas for the phalanx. 
It is argued that whether or not the hexagonal cells of Rose are smaller or not, is a moot point, as the areas are not defined to be “phalanx sized” dimensions as asserted by applicant remarks, but rather that the areas can accommodate a phalanx, which the flat areas of Rose does. It is further noted that if the areas were to be defined using “phalanx-sized dimensions”, as noted above, this would lead to an indefinite issue, as the size of phalanxes vary between users, and even within the same user, as user’s fingers each have distal, middle, and proximal phalanxes which are of different sizes. 
Therefore, the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 6520867 to Miura discloses a textured grip, U.S. 4108436 to Masi discloses another type of textured grip. U.S. 20120127472 to Gill discloses a honeycomb pattern on a grip.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711